DOWNEY, Judge.
Appellant pleaded guilty to breaking and entering with intent to commit grand larceny, a second degree felony, the maximum punishment for which is 15 years in prison. See Section 775.082(3)(c), Florida Statutes (1975). Appellant was sentenced to 7V2 years in prison to be followed by 9V2 years on probation.
It is contended on appeal that this sentence is illegal and we agree. We held in Heatherly v. State, Fla.App., 343 So.2d 54, Opinion filed February 25, 1977, citing several cases from other District Courts of Appeal, that the combined period of a split sentence of jail time and probation can not, since the amendment of Section 948.04, Florida Statutes (1974), exceed the maximum time provided in the statute for incarceration.
We, therefore, modify the sentence in this case by reducing the probationary period provided by the trial court to 7V2 years and affirm the judgment and sentence as modified.
AFFIRMED as modified.
ANSTEAD and DAUKSCH, JJ., concur.